PETROPLUS, JUDGE:
A Notice of Claim was filed in the 'amount of $69.79 for damages to Claimant’s automobile. On the evening of October 14, 1968, at about 6:50 o’clock P.M., Claimant was driving his automobile on State Local Service Road 15 in Kanawha County, and as he crossed a State Road Bridge near Berry Hills Country Club, his left rear wheel dropped into a hole in the floor of the Bridge. The hole resulted from two missing boards in the traveled portion of the Bridge and was two feet wide and four feet long. The State Road personnel were immediately notified and the hole was promptly repaired. It appears to the Court that a person exercising ordinary care for his safety would not reasonably have anticipated that the floor boards on the Bridge would be missing, and that the Claimant cannot be charged with contributory negligence or assumption of risk. The damages to the muffler and wheels of the automobile which dropped info the hole are the basis for the claim.
The case was submitted on a Stipulation of Facts, and it appearing that a ’hazardous and highly dangerous condition ■existed on the Bridge which directly and proximately caused damage to Claimant’s automobile, and that the Claimant was free from contributory negligence, the Court is of the opinion that the claim should be allowed.
Award of $69.79.